Citation Nr: 1605371	
Decision Date: 02/11/16    Archive Date: 02/18/16

DOCKET NO.  14-06 995	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss disability.

2.  Entitlement to service connection for gastritis.

3.  Entitlement to an initial rating in excess of 70 percent for posttraumatic stress disorder (PTSD).

4.  Entitlement to an initial rating in excess of 30 percent for post traumatic right peroneal nerve palsy status post grade 3B open right tibia fracture.

5.  Entitlement to an initial rating in excess of 30 percent for tender scars.

6.  Entitlement to an initial rating in excess of 20 percent for deep scar of the skin graft site of the right lower extremity.

7.  Entitlement to an initial rating in excess of 10 percent for post traumatic oculomotor dysfunction status post traumatic brain injury.

8.  Entitlement to an initial rating in excess of 10 percent for scars of the chin.

9.  Entitlement to an initial rating in excess of 10 percent for excision for the left serratus for muscle flap graft of the non-dominant extremity.

10.  Entitlement to an initial rating in excess of 10 percent for degenerative disc disease with facet arthritis and spondylosis of the lumbar spine.

11. Entitlement to a compensable initial rating for traumatic brain injury.

12.  Entitlement to a compensable initial rating for post traumatic headaches status post traumatic brain injury.

13.  Entitlement to an initial rating in excess of 10 percent for impaired sensation of the left thorax status post muscle transplantation.

14.  Entitlement to a compensable initial rating for a surgical scar of the left posterior axilla (back).

15.  Entitlement to a compensable initial rating for scars of the bilateral elbows.


REPRESENTATION

Appellant represented by:	Katherine Dwight, Attorney


ATTORNEY FOR THE BOARD

M. J. In, Counsel


INTRODUCTION

The Veteran served on active duty from April 2006 to October 2011.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a January 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island.  Jurisdiction of the case lies with the RO in Oakland, California.

In his February 2014 substantive appeal, the Veteran requested a videoconference hearing before a Veterans Law Judge.  Subsequently, the Veteran's representative contacted the RO in June 2015 and withdrew the hearing request.

In the January 2012 rating decision, the RO granted service connection for scars of the bilateral elbows, back and right lower extremity and assigned a single noncompensable rating under the provisions of 38 C.F.R. § 4.118, Diagnostic Code 7805 (2015).  However, scars of the right lower extremity are evaluated under the provisions of 38 C.F.R. § 4.118, Diagnostic Codes 7801 and 7804 (2015) and separate ratings of 30 percent for tender scars and 20 percent for deep scar of the skin graft site of the right lower extremity are currently assigned for the Veteran's right lower extremity scars.  See 38 C.F.R. § 4.14 (Pyramiding, that is the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when evaluating a veteran's service-connected disability.).  The Board also finds that it is most favorable to the Veteran to bifurcate the rating herein into separate ratings for scars of the bilateral elbow and a surgical scar of the left posterior axilla (back) to take account of the fact that the bilateral elbow scars and the back surgical scar warrant separate ratings pursuant to different rating criteria.  For these reasons, the claim on appeal has been recharacterized as listed on the title page of this decision.  See Tyrues v. Shinseki, 23 Vet. App. 166, 178-79 (2009), aff'd, 631 F.3d 1380 (Fed. Cir. 2011) (VA is free to dismember a claim and adjudicate it in separate pieces); also see Locklear v. Shinseki, 24 Vet. App. 311, 315 (2011) (bifurcation of a claim generally is within VA's discretion).

The issues of entitlement to an initial rating in excess of 30 percent for post traumatic right peroneal nerve palsy status post grade 3B open right tibia fracture; entitlement to an initial rating in excess of 10 percent for post traumatic oculomotor dysfunction status post traumatic brain injury; entitlement to an initial rating in excess of 10 percent for scars of the chin; entitlement to an initial rating in excess of 10 percent for excision for the left serratus for muscle flap graft of the non-dominant extremity; entitlement to an initial rating in excess of 10 percent for degenerative disc disease with facet arthritis and spondylosis of the lumbar spine; entitlement to a compensable initial rating for traumatic brain injury; entitlement to a compensable initial rating for post traumatic headaches status post traumatic brain injury; entitlement to an initial rating in excess of 10 percent for impaired sensation of the left thorax status post muscle transplantation; and entitlement to a compensable initial rating for scars of the bilateral elbows are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The competent evidence of record does not demonstrate that the Veteran has a bialteral hearing loss disability for VA purposes.

2.  There is no competent medical, or lay, evidence of record of current gastritis.

3.  The Veteran's PTSD is manifested by symptoms productive of functional impairment comparable to total occupational and social impairment.

4.  The Veteran's tender scars are manifested by five or more painful scars, with one or more scars that are both unstable and painful.

5.  The Veteran's scars of the right lower extremity are manifested by multiple superficial scars with an area of 455 square cm. and a deep scar of the skin graft site with an area of 232 square cm.

6.  The Veteran's surgical scar of the left posterior axilla (back) is manifested by an area of 72 square cm.


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing loss disability have not been met.  38 U.S.C.A. §§ 1110, 5103, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2015).

2.  The criteria for service connection for gastritis have not been met.  38 U.S.C.A. §§ 1110, 5103, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).

3.  The criteria for an initial rating of 100 percent for PTSD have been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2015).

4.  The criteria for an initial rating of 40 percent, but no higher, for tender scars have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(West 2002); 38 C.F.R. §§ 3.102, 4.118, Diagnostic Code 7804 (2015).

5.  The criteria for an initial rating in excess of 20 percent for deep scar of the skin graft site of the right lower extremity have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(West 2002); 38 C.F.R. §§ 3.102, 4.118, Diagnostic Codes 7801, 7802 (2015).

6.  The criteria for an initial rating of 10 percent, but no higher, for a surgical scar on the left posterior axilla (back) have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(West 2002); 38 C.F.R. §§ 3.102, 4.118, Diagnostic Code 7801 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2015); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a); see also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The Veteran initiated the claims on appeal by filing a VA/DOD Joint Disability Evaluation Board claim in October 2010 while he was still on active duty status.  VA issued a Disability Evaluation System Proposed Rating decision in September 2011.  Following the Veteran's separation from service on October 31, 2011, VA issued a January 2012 rating decision that denied service connection for bilateral hearing loss and gastritis without first issuing a letter satisfying the duty to notify provisions with respect to the service connection claims.  However, the January 2014 Statement of the Case provided him with adequate notice regarding the laws and regulations governing service connection claims.  The purpose behind the notice requirement has been satisfied because the Veteran has been afforded a meaningful opportunity to participate effectively in the processing of his claims, including the opportunity to present pertinent evidence.  Simmons v. Nicholson, 487 F.3d 892, 896 (Fed. Cir. 2007).  In any event, the Veteran has not demonstrated any prejudice with regard to the content of the notice.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).  Therefore, without a showing of prejudice to the appellant for this lack of notice, the Board will proceed to adjudicate the service connection claims on appeal.

The issues of entitlement to higher initial ratings for service-connected PTSD and scars arise from the Veteran's disagreement with the initial disability ratings assigned to these conditions following the grant of service connection.  Once service connection is granted the claim is substantiated, additional VCAA notice is not required.  38 C.F.R. § 3.159(b)(3) (2015).  Rather, the Veteran's appeal as to the initial rating assignment here triggers VA's statutory duties under 38 U.S.C.A. §§ 5104 and 7105, as well as regulatory duties under 38 C.F.R. § 3.103.  As a consequence, VA is only required to advise the Veteran of what is necessary to obtain the maximum benefit allowed by the evidence and the law.  This has been accomplished here, as the Veteran was issued a copy of the rating decision on appeal, and a statement of the case which set forth the relevant law applicable for assignment of diagnostic codes for rating the disabilities at issue, and included a description of the rating formulas for all possible schedular ratings under these diagnostic codes.

The Board concludes that VA's duty to assist has also been satisfied in this case.  The RO has obtained the Veteran's service treatment records and his post service treatment records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Veteran was also provided VA general medical and audiology examinations in November 2010 to determine the nature and etiology of the claimed bilateral hearing loss disability and gastritis.  Green v. Derwinski, 1 Vet. App. 121 (1991) (holding that the duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the Veteran).  The VA examination does not show a current bilateral hearing loss disability for VA purposes or current gastritis.  In the absence of any current disability, any claim as to an inadequate VA examination is moot.  See Sabonis v. Brown, 6 Vet. App. 426, 429-30 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran are to be avoided).

The RO also provided the Veteran appropriate VA examinations in November 2010, December 2010, and December 2014, to ascertain the current severity of his service-connected disabilities.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  Each VA examiner discussed the history of the Veteran's service-connected disabilities and conducted a clinical examination of the Veteran, and elicited information from the Veteran concerning the functional aspects of these disabilities.  As they provide sufficient detail to determine the current severity of the Veteran's service-connected scars of the right lower extremity and the back, the Board finds that the VA examinations obtained were adequate with regard to the claims for right lower extremity and back scars.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).

Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b); also see Walker v. Shinseki, 708 F. 3d 1331 (Fed. Cir. 2013) (holding that the provisions of § 3.303(b), however, only apply to the list of disabilities identified under § 3.309(a)).  Service connection may also be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 503, 505 (1992).

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Caluza v. Brown, 7 Vet. App. 498, 506 (1995).

Service connection will also be presumed for certain chronic diseases, including sensorineural hearing loss and tinnitus (as an organic disease of the nervous system), if manifest to a compensable degree within one year after discharge from service.  This presumption is rebuttable by probative evidence to the contrary.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309 (2015).

The threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  The determination of whether a veteran has a service-connectable hearing loss is governed by 38 C.F.R. § 3.385, which states that hearing loss will be considered to be a "disability" when the threshold level in any of the frequencies 500, 1000, 2000, 3000 and 4000 Hertz is 40 decibels or greater; or the thresholds for at least three of these frequencies are 26 decibels or greater; or speech recognition scores are less than 94 percent.  38 C.F.R. § 3.385 (2015).

The Veteran is seeking service connection for bilateral hearing loss disability and gastritis.  However, the medical evidence of record fails to show current demonstration of the claimed disabilities.  

In conjunction with the current claim, the Veteran was provided a VA audiological examination in November 2010.  On the authorized audiological evaluation, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
LEFT
10
15
10
10
15
RIGHT
15
10
5
5
15

Speech audiometry revealed speech recognition ability of 94 percent, bilaterally, using the Maryland CNC word list.  Tympanometry revealed normal ear canal volume, peak pressure and status compliance for both ears, which was suggestive of normal middle ear function.  The examiner noted that pre tone testing revealed normal hearing 250 through 8000 Hertz for both ears, with excellent speech recognition for both ears.  

This evidence demonstrates that the Veteran's bilateral hearing does not meet the criteria to be a disability for VA purposes under 38 C.F.R. § 3.385.  There is no other report of hearing evaluation showing a bilateral hearing loss disability as defined under 38 C.F.R. § 3.385 at any time during the appeal period or prior to the appeal period.  See McClain v. Nicholson, 21 Vet. App. 319 (2007); see Romanowsky v. Shinseki, 26 Vet. App. 289 (2013).

During the November 2010 VA examination, he reported military noise exposure from small arms fire, explosions from demolitions and explosive ordinance disposal, and explosions in combat, such as improvised explosive devices (IEDs) and rockets, while serving in the infantry.  He described consistent use of hearing protection devices as required when training but indicated that it was not used in a combat setting.  He denied any non-military noise exposure.  He also reported three concussions while serving in Afghanistan and that he was diagnosed with mild TBI.  

Lay testimony regarding the Veteran's military noise exposure is competent evidence.  See Layno v. Brown, 6 Vet. App. 465, 469-70 (1994) (holding that a lay witness is competent to testify to that which the witness has actually observed and is within the realm of his personal knowledge).  Further, the Board finds the Veteran's contentions regarding his military training and combat noise exposure in service to be credible.  The record reflects that the Veteran was awarded the Purple Heart and he sustained combat injuries while serving in Afghanistan.  See 38 U.S.C.A. § 1154(b).  

However, the Veteran lacks the requisite medical expertise to render a medical diagnosis.  See Davidson, 581 F.3d at 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  The diagnosis of a hearing loss disability for VA purposes is based on an objective audiometric testing and is not simply determined based on mere personal observation by a lay person.  See id.; 38 C.F.R. § 3.385.  The audiometric and speech discrimination ability testing conducted in November 2010 shows that the Veteran does not have a bilateral ear hearing loss disability for VA purposes.

Additionally, his service treatment records do not indicate a link between his claimed hearing loss disability and an in-service injury.  No hearing condition was noted on any examinations conducted during active duty, and there is also no objective evidence of hearing problems or symptoms after service.  Rather, when the Veteran was seen at a VA clinic to establish primary care, he denied problems with hearing.

With regard to the claim for gastritis, the Veteran did not provide any statements as to the current nature of his gastritis.  Although gastritis was noted during active duty, and there is no objective evidence of gastrointestinal problems or symptoms after service.  In this regard, a November 2010 VA general medical examination report notes that this occurred while the Veteran was hospitalized in October 2009 and was characterized by bloating, tenderness, rectal discharge of liquid stool, nausea, and vomiting.  However, during the VA examination, the Veteran specifically stated that the condition lasted for about one month and he has had no recurrence since November 2009.  It was noted that he was currently receiving no treatment and was unaware of any ongoing residuals.  Clinical examination was normal to inspection, palpation, auscultation, and percussion; no organs were palpated and there were no hernia noted.  There was no area of tenderness in guarding or rigidity.  The diagnosis was gastritis completely resolved with no apparent functional impairment or limitation.

In short, there is no competent medical or lay evidence in support of the Veteran's claims for service connection for a bilateral hearing loss disability or gastritis.

Accordingly, in the absence of competent medical evidence of a bilateral hearing loss disability or gastritis, the criteria for establishing service connection for bilateral hearing loss disability and gastritis have not been established.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (In the absence of proof of a present disability, there can be no valid claim for service connection); 38 C.F.R. § 3.303.

In reaching this decision, the Board considered the doctrine of reasonable doubt.  However, as the probative evidence of record does not show a current right ear hearing loss disability for VA purposes and gastritis, the doctrine is not for application.  38 U.S.C.A. 5107(b) (2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Increased Ratings

Disability evaluations are determined by comparing a veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2015).  When a question arises as to which of two ratings applies under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2015).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

Further, a disability rating may require re-evaluation in accordance with changes in a veteran's condition.  It is thus essential in determining the level of current impairment that the disability is considered in the context of the entire recorded history.  38 C.F.R. § 4.1.  This appeal originates from a rating decision that granted service connection and assigned the initial rating.  Accordingly, "staged" ratings may be assigned, if warranted by the evidence.  Fenderson v. West, 12 Vet. App. 119 (1999).

I. PTSD

Service connection for PTSD was granted in a January 2012 rating decision effective from October 31, 2011, the date of the Veteran's separation from service, with an initial rating of 70 percent.  As such, the rating period on appeal for the initial rating for PTSD is from October 31, 2011.  38 C.F.R. § 3.400(o) (2015).  However, in accordance with 38 C.F.R. §§ 4.1 and 4.2 (2014) and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the history of a disability is for consideration in rating a disability.

The Veteran's PTSD is evaluated under the General Rating Formula for Mental Disorders, 38 C.F.R. § 4.130, Diagnostic Codes 9434.  Ratings are assigned according to the degree of occupational and social impairment resulting from manifestations of the disability at issue.  However, the use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).

Under the provisions for rating psychiatric disorders, a 70 percent rating is warranted when there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting; inability to establish and maintain effective relationships.).  38 C.F.R. § 4.130, Diagnostic Code 9411 (2015).

A 100 percent rating is warranted when there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

The evidence considered in determining the level of impairment under 38 C.F.R. § 4.130 is not restricted to the symptoms provided in the diagnostic code.  Instead, the VA must consider all symptoms of a claimant's condition that affect the level of occupational and social impairment, including (if applicable) those identified in the DSM-IV (American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994)).  See Mauerhan, 16 Vet. App. 436.  

Effective August 4, 2014, VA amended the portion of the Schedule for Rating Disabilities dealing with mental disorders to remove outdated references to the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV), and replace them with references to the Diagnostic and Statistical Manual of Mental Disorders, Fifth Edition (DSM-5).  See 79 Fed. Reg. 149, 45094 (August 4, 2014).  The provisions of the interim final rule apply to all applications for benefits that are received by VA or that were pending before the Agency of Original Jurisdiction (AOJ) on or after August 4, 2014.  The provisions of this interim final rule apply to claims that had been certified for appeal to the Board prior to August 4, 2014.  VA adopted as final, without change, the interim final rule, effective March 19, 2015.  80 Fed. Reg. 53, 14308 (March 19, 2015).  This appeal was certified to the Board in November 2014.  As such, the provisions of DSM-5 are for application.

In a private psychiatric evaluation reported dated in August 2014, the psychiatrist determined the Veteran's traumatic experience in service met the criteria listed in the DSM-5 for a diagnosis of PTSD.  In particular, the psychiatrist noted that the Veteran currently experienced all five intrusive symptoms of recurrent, involuntary and instructive memories, traumatic nightmares, dissociative reaction such as flashbacks, intense or prolonged distress after exposure to traumatic remainders, and marked physiologic reactivity after exposure to trauma-related stimuli, as well as persistent effortful avoidance of distressing trauma-related stimuli and negative alterations of cognition and mood manifested by anxious and depressed mood, difficulty in being open to positive experiences, with feeling alienated from others and diminished interest in his usual pre-trauma activities.  The psychiatric stated that the Veteran suffered from both significant symptom related to distress and significant functional impairment.  He further stated that the level of distress was evident both in the Veteran's persistent subjective complaints of anxiety, depression, nightmares, insomnia and social alienation, and in the difficulty in finding treatments to ameliorate his distress.  He has required high doses of a variety of medications and his symptoms have been severe enough that significant effort was put into controlling his tendency to overuse the Clonazepam and Gabapentin and his tendency to overuse alcohol, which is noted to be a classic co-morbidity with PTSD.  The psychiatrist noted that the Veteran has suffered a severe level of functional impairment, which is manifested in his difficulties with completing school and in strain in his interpersonal relationships.  Since 2009, there have been three attempts at pursuing his schooling, all of which ended in his withdrawing from classes due to a combination of trouble concentrating and trouble getting along with his professors and the administration.  He also rather abruptly broke off a romantic relationship early as it was developing and experienced an exacerbation in the chronic conflict with his father, all of which were "consequences of the emotional dis-regulation that is secondary to his PTSD."

The Veteran was afforded a VA mental health examination in December 2014.  The examiner noted diagnoses of PTSD; single episode, severe, major depressive disorder; severe sedative, hypnotic or anxiolytic use disorder (Benzodiazepine use disorder); and alcohol use disorder in early remission.  
The examiner concluded that the Veteran's level of occupational and social impairment with regards to all mental diagnoses was best summarized as total occupational and social impairment.  The examiner noted that the Veteran is not currently in school.  In his separation from service, he attended three different schools, but left them due to his heavy Benzodiazepine use and inability to focus.  He was now waiting to hear back from a different university where he hopes to matriculate.  The Veteran was not currently working and was presently waiting to enter detoxification.  He reported that he had not worked since he was medically retired from military service in 2011.  The Veteran lived with his father but their relationship was negatively impacted by the Veteran's previous drinking and irritability when he first returned from Afghanistan.  His father asked him to move out in 2011.  The Veteran had no children and has never been married.  He stated that he was working on his relationship with his father.  He reported that he had close friends in San Diego and Washington, D.C.  He enjoyed watching television.  He had trouble reading due to the Benzodiazepine use. 

The Veteran's current symptoms included depressed mood, anxiety, panic attacks more than once a week, chronic sleep impairment, mild memory loss such as forgetting names, directions or recent events, disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships, and difficulty in adapting to stressful circumstances, including work or a work-like setting, panic attacks nightly related to dreams and low motivation.  He was capable of managing his financial affairs.

The examiner noted that the Veteran has not worked since service; he attempted to attend college on three occasions, but had to drop out due to problems with his concentration and being unable to focus, which the Veteran attributed to his prescribed psychotropic medications.  He was presently awaiting psychiatric hospitalization to detoxify from one of his prescribed psychotropic medications (Klonopin), a medication which has been prescribed to treat his PTSD, anxiety, and daily panic attacks.  He planned to subsequently attend a rehabilitation program to further address his benzodiazepine over use.  It would be recommended the veteran's employability be reevaluated at a later date when the veteran is more clinically stable.

After reviewing the claims file, the Board determines that the schedular criteria for a 100 percent rating are met throughout the period on appeal, as the Veteran's PTSD has effectively resulted in total occupational and social impairment.  

Initially, the Board notes that it is precluded from differentiating between the symptomatology attributable to a nonservice-connected disability and a service-connected disability in the absence of medical evidence that does so.  Mittleider v. West, 11 Vet. App.181, 182 (1998) (per curiam), citing Mitchem v. Brown, 9 Vet. App. 136, 140 (1996).  In this case, multiple psychiatric diagnoses were shown, to include PTSD, single episode, severe, major depressive disorder; severe sedative, hypnotic or anxiolytic use disorder (Benzodiazepine use disorder); and alcohol use disorder in early remission.  However, VA and private psychiatrist have not clearly distinguished between the level of impairment due to PTSD and the overall level of impairment attributable to the Veteran's other psychiatric conditions.  In fact, the VA examiner stated that it is not possible to differentiate what symptoms are attributable to each diagnosis because overlapping symptoms and interaction of symptoms prevent attribution of symptoms to one specific diagnosis and Benzodiazepine and alcohol dependence were a form of self-treatment of his combat-related PTSD.  As such, the Board has considered all of the Veteran's psychiatric symptoms and their severity in reaching this conclusion.

On VA examination in December 2014, the examiner reported that the Veteran's mental disorder symptoms resulted in total occupational and social impairment.  In this regard, the medical and lay evidence of record shows that the Veteran's PTSD symptoms have caused significant disturbances in all areas of his life.  The December 2014 VA examiner found that the Veteran's mental disorder is manifested by depressed mood, anxiety, panic attacks more than once a week, chronic sleep impairment, mild memory loss such as forgetting names, directions or recent events, disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships, and difficulty in adapting to stressful circumstances, including work or a work-like setting, panic attacks nightly related to dreams and low motivation.  

The examiner noted that since his separation from service, the Veteran attended three different schools but left them due to his heavy Benzodiazepine use and inability to focus.  The Veteran has not worked since he was medically retired from military service in 2011.  He lived with his father but their relationship was negatively impacted by the Veteran's previous drinking and irritability.

In addition, the August 2014 private psychiatric stated that the Veteran suffered from significant functional impairment.  He persistently complained of anxiety, depression, nightmares, insomnia and social alienation, and difficulty in finding treatments to ameliorate his distress.  He has required high doses of a variety of medications and his symptoms have been severe enough that significant effort was put into controlling his tendency to overuse medications and alcohol, which is noted to be a classic co-morbidity with PTSD.  The psychiatrist opined that the Veteran has suffered a severe level of functional impairment, which is manifested in his difficulties with completing school and in strain in his interpersonal relationships.  

The Veteran's multiple attempts at pursuing his schooling ended in his withdrawing from classes due to a combination of trouble concentrating and trouble getting along with his professors and the administration.  To that effect, the Veteran's father reported that the Veteran talked about feeling claustrophobic and having panic attacks in class and also being emotionally affected in a negative way as a result of hearing that former Marine colleagues had been killed.  Finally, the Veteran had to completely withdraw from the university because of a conflict with one professor.  By agreement with the school administration, withdrawing enabled him to avoid the negative impact the poor grades would have had on his otherwise good grades.

The December 2014 VA examination report also reflects that the Veteran rather abruptly broke off a romantic relationship early as it was developing and he experienced an exacerbation in the chronic conflict with his father, all of which were noted to be "consequences of the emotional dis-regulation that is secondary to his PTSD."

An April 2015 written statement from the Veteran's father reflect the Veteran's difficulty in communication, irritability, impaired judgment, diminished cognitive abilities, difficulty in logically analyzing situations, social withdrawal and isolation, and relationship problem with family and friends.

The Veteran's psychiatric symptomatology does not precisely mirror the symptoms illustrative of a 100 percent rating under Diagnostic Code 9411.  For example, there is little or no evidence in the record of gross of impairment in thought processes or communication; persistent delusions or hallucinations, gross inappropriate behavior, persistent danger of hurting self or others, inability to perform activities of daily living, or disorientation to time or place; memory loss for names of close relatives, own occupation or own name.  However, it is apparent that the Veteran's symptoms have essentially totally impaired his social and occupational functioning by severely reducing his reliability and productivity.  In these circumstances, therefore, the Board finds that a 100 percent rating is warranted for the service-connected PTSD.  See 38 C.F.R. § 4.2 (2015) (not all cases will show all findings specified in the rating criteria, but the rating must in all cases be coordinated with actual functional impairment). 

In view of the foregoing, the Board concludes that the evidence is at least in relative equipoise as to the level of psychiatric disability, and as to whether it is reasonable to conclude that the disability picture is comparable to a 100 percent rating.  Thus, the Board concludes, with favorable resolution of reasonable doubt, that a 100 percent rating under Diagnostic Code 9411 is warranted, under the regulations currently in effect for the applicable period from October 31, 2011.  38 C.F.R. § 4.7.

In view of the above, the Board finds that the application of the benefit-of-the-doubt doctrine contemplated by 38 U.S.C.A. § 5107(b) is appropriate in this case. As stated, the level of disability, when the benefit of the doubt is given to the Veteran, is approximately commensurate with the 100 percent rating under Diagnostic Code 9411 under current rating criteria. 38 U.S.C.A. §§1155, 5107; 38 C.F.R. §§ 4.7, 4.132, Diagnostic Code 9411.

II. Scars

The medical evidence of record shows that the Veteran has multiple scars over the body, including those on his right lower extremity and left posterior axilla (back).  The record reflects that the Veteran sustained severe injuries from multiple IED explosions.  The right lower leg was fractured with complex muscle injuries, requiring serratus muscle grafting harvested from the left flank/back to repair the muscle damage in the right leg.  As a result, the Veteran has severe disfigurement of the right lower leg and symptomatic and large scar on the left flank/back.

The Veteran underwent a VA general medical examination in November 2010.  The examiner noted that the scar on the back was a surgical scar resulting from the transfer of the serratus muscle to the right leg.  This scar was also minimally tender.  On physical examination, the scar on the left axilla and back measured 25 x 2 square cm.  The scar was mildly tender, nonadherent, of smooth texture, and without ulceration, breakdown, depression, elevation, apparent underlying tissue loss, inflammation, edema or keloid formation.  The scar was deeper red than the adjacent skin.  There was no disfigurement, or limit of function as a result of the scar.  The diagnosis was scars of the back, with no apparent functional impairment or limitation of the ability to perform normal activities of daily living.  The examiner stated that the scar in the left posterior axilla (back) was somewhat tender but did not cause specific limitations of function.

A December 2010 VA bones (fractures and bone disease) examination report shows that there were numerous scars due to surgery and fasciotomies.  There was a 14 cm x 10 cm, hypertrophic, granulating scar over the medial leg, and a 29 cm x 8 cm fasciotomy scar over the lateral right lower leg.  This scar included the serratus graft.  There was a 27 cm x 9 cm graft donor scar over the lateral right thigh.  There is a 30 cm x 1.2 cm medial right lower leg fasciotomy scar and a 6 cm x 6 mm scar over the right lower tibia.  All of these scars were somewhat tender.  The scars were all well-healed and superficial save for the serratus graft scar over the lateral right leg, which had mild hypertrophy.  Otherwise, no atrophy or inflammation was found.

More recently, the Veteran underwent a VA scars/disfigurement examination in December 2014.  The examiner noted that one of the right lower extremity scars was unstable and still bled from time to time.  On examination, there was blood scab/clot over the right shin.  The entire right lower leg was numb, abnormal in sensation, and severely disfigured.  The scar on the left flank/chest was painful and numb.  The serratus muscle was grafted but the grafting had left a debilitating condition at the left shoulder, left flank/chest region.  Range of the motion was limited and there was muscle weakness.  The examiner indicated that the Veteran had five or more scars.  One of these scars, a 17 cm linear scar on the right lower leg, shin, was both painful and unstable with frequent loss of covering of skin over the scar.  

On physical examination, the entire right lower leg, from the knee to the ankle, had multiple areas of scarring, disfigurement, some linear, some depression, and some elevation.  The most prominent and defined scars were two linear scars measuring 17 cm. and 28 cm each, and a deep, non-linear scar measuring 12 x 2 square cm.  The left flank/chest serratus muscle harvest site had one deep, non-linear scar measuring 24 x 3 square cm.  There were no superficial nonlinear scars.  As to the functional impact of the scars, the examiner found that the Veteran is unable to bear weight normally on the right leg and use the left shoulder normally.

The Veteran's service-connected scars are evaluated under the provisio of 38 C.F.R. § 4.118, Schedule of rating-skin.

Diagnostic Code 7801 pertains to burn scars or scars due to other causes, not of the head, face, or neck that are deep and nonlinear.  Where there is evidence of such a scar area or areas of at least 6 square inches (39 square centimeters) but less than 12 square inches (77 square centimeters), a 10 percent rating will be assigned.  A 20 percent rating is warranted where there is evidence of a scar area or areas of at least 12 square inches (77 square centimeters) but less than 72 square inches (465 square centimeters).  38 C.F.R. § 4.118, Diagnostic Code 7801 (2015).  Note (1) to Diagnostic Code 7801 defines a deep scar as one associated with underlying soft tissue damage.  38 C.F.R. § 4.118, Diagnostic Code 7801 (2015).

Under Diagnostic Code 7802, burn scars or scars due to other causes, not of the head, face, or neck, that are superficial and nonlinear, and that involve an area or areas of 144 square inches (929 square centimeters) or greater, warrant a 10 percent rating.  Under Note (1) to Diagnostic Code 7802, a superficial scar is one not associated with underlying soft tissue damage.  38 C.F.R. § 4.118, Diagnostic Code 7802 (2015).

Under Diagnostic Code 7804, one or two scars that are unstable or painful warrant a 10 percent rating.  Three or four scars that are unstable or painful warrant a 20 percent rating.  Five or more scars that are unstable or painful warrant a 30 percent rating.  Under Note (1) to this diagnostic code, an unstable scar is one where, for any reason, there is frequent loss of covering of the skin over the scar.  Under Note (2) to this diagnostic cade, if one or more scars are both painful unstable and painful, add 10 percent to the evaluation that is based on the total number of unstable or painful scars.  Under Note (3) to this diagnostic code, scars evaluated under diagnostic codes 7800, 7801, 7802, or 7805 may also receive an evaluation under this diagnostic code, when applicable.  38 C.F.R. § 4.118, Diagnostic Code 7804 (2015).

Under Diagnostic Code 7805, any disabling effects of other scars (including linear scars), and other effects of scars evaluated under Diagnostic Codes 7800, 7801, 7802, and 7804 not considered in a rating provided under Diagnostic Codes 7800 to7804 are to be evaluated under an appropriate Diagnostic Code.  38 C.F.R. § 4.118, Diagnostic Code 7805 (2015).  In this regard, the December 2014 VA examiner noted with regard to the functional impact of the service-connected scars that the Veteran is unable to bear weight normally on the right leg and use the left shoulder normally.  In this case, the Board finds that the disabling effects associated with the Veteran's scars of the right lower extremity and the left posterior axilla found on the December 2014 VA examination are already evaluated under separate ratings.  Specifically, service connection has been in effect during the entire rating period on appeal and a 30 percent rating is assigned under 38 C.F.R. § 4.124a, Diagnostic Code 8521 for post traumatic right peroneal nerve palsy, status post grade 3B open right tibia fracture (claimed as right peroneal nerve palsy with chronic pain syndrome, segmental bone loss, osteomyelitis of the right tibia, difficulty walking, and right ankle pain) and a 10 percent rating is assigned under 38 C.F.R. § 4.71a, Diagnostic Codes 5301-5201 for excision of the left serratus for muscle flap graft (claimed as left shoulder drop with pain).

A. Scars of the Right Lower Extremity 

A December 2010 VA examination report revealed numerous scars on the right lower extremity, including a 29 cm x 8 cm (232 square cm) fasciotomy scar over the lateral right lower leg that included the serratus graft.  The examiner indicated that this scar was not superficial.  On the other hand, the more recent December 2014 VA examination shows different measurements.  While the examiner noted that the Veteran's entire right lower leg had multiple areas of scarring and disfigurement, the most prominent and defined scars were noted to be two linear scars measuring 17 cm. and 28 cm each, and a deep, non-linear scar measuring 12 cm x 2 cm (24 square cm).  Although the total area of the deep, non-linear scar on the right leg was measured somewhat differently during the December 2010 and the December 2014 VA examinations, in either case, the deep scar did not measure at least 77 square inches (465 square cm.).  Accordingly, an initial rating in excess of 20 percent is not warranted for the Veteran's deep scar of the skin graft site of the right lower extremity.

The December 2010 VA examination also report revealed multiple superficial scars on the right lower extremity, including a 14 cm x 10 cm, hypertrophic, granulating scar over the medial leg, a 27 cm x 9 cm graft donor scar over the lateral right thigh, a 30 cm x 1.2 cm medial right lower leg fasciotomy scar, and a 6 cm x 6 mm scar over the right lower tibia.  The total area of all these scars is 455 square cm.  
Further, the December 2014 VA examiner found that there were no scars that both superficial and non-linear.  As the area is not 114 square inches (929 square cm.) or greater, a compensable initial rating for the superficial scars of the right lower extremity is not warranted.

B. Surgical Scar on the Back

The November 2010 VA examination revealed a surgical scar in the poster left axilla resulting from the transfer of the serratus muscle to the right leg, measuring 25 cm. x 2 cm. (50 square cm.).  The examiner indicated that the scar was a deeper red than the adjacent skin.  The December 2014 VA examiner found that the left flank/chest serratus muscle harvest site had one deep, non-linear scar measuring 24 cm. x 3 cm. (72 square cm.).  There were no superficial non-linear scars.  

The Board concludes that an initial rating of 10 percent, but no greater, is warranted for the Veteran's surgical scar on the back under Diagnostic Code 7801, because the December 2014 VA examination shows that the scar was a deep, non-linear scar measuring 72 square cm.  However, as the total area of that scar is not 77 square cm (12 square inches) or greater, the next higher 20 percent rating is not warranted.

C. Tender Scars

The Veteran's tender scars have been assigned a 30 percent rating pursuant to the criteria set forth in 38 C.F.R. § 4.118, Diagnostic Code 7804.  To that effect, under Note (3) to this diagnostic code, scars evaluated under diagnostic codes 7800, 7801, 7802, or 7805 may also receive an evaluation under this diagnostic code, when applicable.  38 C.F.R. § 4.118, Diagnostic Code 7804.

The November 2010 VA examiner the surgical scar on the back mildly tender.  The December 2010 VA examination report shows that there were numerous scars on the right lower leg due to surgery and fasciotomies and that all of these scars were somewhat tender.  The December 2014 VA scars/disfigurements examination report specifically indicates that the Veteran has 5 or more painful scars.  The examiner also stated that one of these scars, specifically a 17 cm linear scar on the right lower leg, shin, is both painful and unstable, with frequent loss of covering of skin over the scar.  As the record clearly shows that the Veteran has five or more scars that are painful, a maximum 30 percent rating is warranted.  Additionally, 10 percent should be added to the 30 percent rating because one of the painful scars is both painful and unstable.  See Note (2) to Diagnostic Code 7804.  For this reason, a 40 percent rating is the appropriate disability rating for tender scars in this case.

III. Extraschedular Evaluation

An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 115-116.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of an extraschedular evaluation.  38 C.F.R. § 3.321(b)(1) (2015).  Otherwise, the schedular evaluation is adequate, and referral is not required.  Thun, 22 Vet. App. at 116.

As the Board has granted the Veteran a 100 percent schedular rating for PTSD, it is not necessary to consider whether he is entitled to an extra-schedular rating under 38 C.F.R. § 3.321.  

The Veteran's scar disabilities are evaluated by the rating criteria which specifically contemplate the scars/disfigurement, such as size and texture, as well as pain and any other disabling effects associated with this disability.  See 38 C.F.R. § 4.118, Diagnostic Codes 7801-7805.  When comparing the Veteran's symptoms with the schedular criteria, the Board finds that the Veteran does not have symptomatology associated with his scar disabilities that have been unaccounted for by the current schedular ratings assigned herein.  See id.  Accordingly, a comparison of the Veteran's symptoms resulting from his service-connected disabilities with the pertinent schedular criteria does not show that his service-connected disabilities present "such an exceptional or unusual disability picture . . . as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b).

Consequently, the Board finds that the available schedular ratings are adequate to rate the Veteran's scar disabilities.  Based on this threshold finding, there is no need to consider whether there are "related factors" such as marked interference with employment or frequent periods of hospitalization.  See Thun, 22 Vet. App. at 118-19 (holding that the Board's finding that the rating criteria were adequate to evaluate the claimant's disability was a sufficient basis for denying extraschedular consideration without regard to whether there was marked interference with employment).  As such, referral for extraschedular consideration is not warranted.  See VAOPGCPREC 6-96.

The Board finds that the evidence is against the assignment of ratings greater than those assigned herein for the Veteran's service-connected scar disabilities, at any time during the rating period on appeal.  As such, staged ratings are not for application.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).

In reaching this decision, the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against assigning an initial rating greater than assigned herein for the Veteran's service-connected disabilities, the doctrine is not for application.  See 38 C.F.R. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Finally, the Board is cognizant of the ruling of the Court in Rice v. Shinseki, 22 Vet. App. 447 (2009).  In Rice, the Court held that a claim for a total rating based on unemployability due to service-connected disability, either expressly raised by the Veteran or reasonably raised by the record, involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  In this case, the Board is granting a 100 percent disability rating for PTSD for the entire period on appeal.  Therefore, the claim of entitlement to a TDIU is moot as he is now entitled to special monthly compensation pursuant to 38 U.S.C. § 1114(s).  See Buie V. Shinseki, 24 Vet. App. 242, 250 (2011). 


ORDER

Entitlement to service connection for bilateral hearing loss disability is denied.

Entitlement to service connection for gastritis is denied.

Entitlement to an initial rating of 100 percent for PTSD is granted.

Entitlement to an initial rating of 40 percent, but no higher, for tender scars is granted.

Entitlement to an initial rating in excess of 20 percent for deep scar of the skin graft site of the right lower extremity is denied.

Entitlement to an initial rating of 10 percent, but no higher, for a surgical scar of the left posterior axilla (back) is granted.


REMAND

With regard to the claims for increased ratings for the Veteran's post traumatic right peroneal nerve palsy status post grade 3B open right tibia fracture; post traumatic oculomotor dysfunction status post traumatic brain injury; excision for the left serratus for muscle flap graft of the non-dominant extremity; degenerative disc disease with facet arthritis and spondylosis of the lumbar spine; traumatic brain injury; post traumatic headaches status post traumatic brain injury; and impaired sensation of the left thorax status post muscle transplantation, the most recent VA examinations were conducted in November and December 2010, which is prior to the rating period on appeal.  To adjudicate the Veteran's increased ratings without more current clinical findings would be in error.  Accordingly, new examinations are warranted to determine the current extent and severity of the Veteran's service-connected disabilities.  38 C.F.R. § 3.159(c)(4)(i); see Littke v. Derwinski, 1 Vet. App. 90, 93 (1990) (noting that remand may be required if record before the Board contains insufficient medical information).

With regard to the claims for increased rating for scars of the chin and scars of the bilateral elbows, a December 2014 VA scars/disfigurement examination report indicated that the Veteran does not have any scars or disfigurement of the head, face or neck, and his bilateral upper extremities were not affected by scars.  However, a November 2010 VA examination report reveals conflicting information.  The November 2010 VA examiner specifically noted scars on the bilateral elbows as the result of a bullet wound which occurred in September 2009, as well as scars on the chin was the result of the IED explosion; there were 3 small scars which were mildly tender.  The examiner noted diagnoses of scars, bilateral elbow and chin, with no apparent functional impairment; the scars on the chin, however, were slightly unsightly.  Based on the foregoing, the Board finds it necessary to provide the Veteran another VA scars examination specifically addressing his scars of the chin and of the bilateral elbows.

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file any outstanding records from the VA Medical Center in San Diego, California from August 2011 to the present.  All records and/or responses received should be associated with the claims file.

2.  Schedule the Veteran for a VA neurological examination to ascertain the current nature and etiology of the Veteran's current post traumatic right peroneal nerve palsy status post grade 3B open right tibia fracture.  The claims file should be made available to the examiner for review.  The examiner should undertake any evaluation and/or testing deemed necessary.

The examiner must specifically state whether any neurologic manifestation found results in complete or incomplete paralysis of any nerve.  The specific nerves involved must be identified.  If incomplete paralysis is found, the examiner must state whether the incomplete paralysis is best characterized as mild, moderate, or severe; with the provision that wholly sensory involvement should be characterized as mild, or at most, moderate.

3.  Schedule the Veteran for an appropriate VA examination to determine the current severity of his service-connected post traumatic oculomotor dysfunction status post traumatic brain injury.  The claims file must be made available to the examiner. All appropriate tests and studies should be conducted and clinical findings should be reported in detail.

The examiner should describe the nature and severity of all manifestations of the Veteran's service-connected post traumatic oculomotor dysfunction status post traumatic brain injury.

4.  Schedule the Veteran for an appropriate VA examination to determine the current severity of his service-connected excision for the left serratus for muscle flap graft of the non-dominant extremity.  All indicated tests and studies, to include active range of motion testing of the left shoulder, expressed in degrees, with standard ranges provided for comparison purposes, must be accomplished with the use of a goniometer.  If pain is present on any motion, the examiner must state at what degree the pain begins.  

All clinical findings must be reported in detail and correlated to a specific diagnosis.  The examiner must describe, in detail, all symptomatology of the Veteran's service-connected disability.  Then the examiner must address whether there is any weakened movement, incoordination, excess fatigability, or pain on movement as a result of the Veteran's service-connected left shoulder disability.  The same range of motion studies must then be repeated after repetition.  The functional impairment due to weakened movement, incoordination, excess fatigability, or pain on movement must, if feasible, be assessed in terms of additional degrees of limitation of motion of the left shoulder.  The claims file must be made available to the examiner for review in conjunction with the examination.  A complete rationale for all opinions must be provided.

5.  Schedule the Veteran for an appropriate VA examination to determine the current severity of his service-connected degenerative disc disease with facet arthritis and spondylosis of the lumbar spine.  The claims file and a copy of this remand must be made available to and be reviewed by the examiner in conjunction with the examination.  All pertinent symptomatology and findings must be reported in detail.  Any indicated special diagnostic tests that are deemed necessary for an accurate assessment must be conducted.  Any further studies deemed relevant by the examiner must also be conducted.  The examiner must record all pertinent medical complaints, symptoms, and clinical findings, in detail.  

The examiner must state whether there is any evidence of favorable or unfavorable ankylosis of the spine, and determine the active range of motion of the Veteran's lumbar spine, in degrees, by use of a goniometer noting by comparison the normal range of motion of the lumbar spine.  If pain on motion of the lumbar spine is shown, the examiner must state at what degree the pain begins.  The examiner must also state whether there is weakened movement, excess fatigability, or incoordination attributable to the service-connected low back disability, expressed in terms of the degree of additional range of motion loss or favorable or unfavorable ankylosis due to any weakened movement, excess fatigability, or incoordination.  Additionally, an opinion must be stated as to whether any pain found in the lumbar spine could significantly limit functional ability during flare-ups or during periods of repeated use, noting the degree of additional range of motion loss or favorable or unfavorable ankylosis due to pain on use or during flare-ups.

A clear rationale for all opinions and findings and a discussion of the facts and medical principles involved should be provided.

6.  Schedule the Veteran for an appropriate VA examination to determine the current severity of his service-connected traumatic brain injury (TBI).  The claims file must be made available to the examiner. All appropriate tests and studies should be conducted and clinical findings should be reported in detail.

The examiner should describe the nature and severity of all manifestations of the Veteran's service-connected TBI.

7.  Schedule the Veteran for an appropriate VA examination to determine the current severity of his service-connected post traumatic headaches status post traumatic brain injury.  The claims file must be made available to the examiner. All appropriate tests and studies should be conducted and clinical findings should be reported in detail.

The examiner should describe the nature and severity of all manifestations of the Veteran's service-connected headaches.  In particular, the examiner must state whether there is any evidence of characteristic prostrating attacks, and the frequency thereof; and whether there are very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.

8.  Schedule the Veteran for an appropriate VA examination to determine the current severity of his service-connected impaired sensation of the left thorax status post muscle transplantation.  The claims file must be made available to the examiner. All appropriate tests and studies should be conducted and clinical findings should be reported in detail.

The examiner should describe the nature and severity of all manifestations of the Veteran's service-connected impaired sensation of the left thorax status post muscle transplantation.

9.  Schedule the Veteran for an appropriate VA examination to determine the current severity of his service-connected scars of the chin and of bilateral elbows.  The claims folder and a copy of this remand must be made available to the examiner for review in conjunction with the examination.  All indicated testing must be conducted, including a thorough examination of the Veteran's scars.  All pertinent symptomatology and findings must be reported in detail.  

The VA examiner must identify any and all residual scar(s) of the chin and bilateral elbows.  For each scar identified, the examiner must measure the accurate size of the scar and indicate whether such scar is painful, unstable, deep or superficial, or linear or non-linear.  The examiner is also asked to determine whether there is any disabling effect(s) caused by the Veteran's service-connected scars.

10.  After completing the above, readjudicate the increased rating claims on appeal.  If any benefit sought on appeal remains denied, provide an additional supplemental statement of the case to the Veteran, and return the appeal to the Board for appellate review, after the Veteran and his representative have had an adequate opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


